DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 11/29/22
	Applicant’s amendment to claims 1 and 2 is acknowledged.
	Claims 1-17 are pending and claims 8 and 13-16 are withdrawn.
	Claims 1-7, 9-12 and 17 are subject to examination at this time.

Response to Arguments
	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

	Allowable Subject Matter
Claims 2-7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda, EP 3442020 B1 (from the IDS).

Masuda anticipates:	1.  A semiconductor module, comprising (see figs. 1-2):
	a multilayer substrate (6/5/1/2) having a main wiring layer  (1/2) formed therein, a main current flowing in the main wiring layer when the semiconductor module is turned on (e.g. Leads 201-203 provide energizing current and coupled to circuit board 100a with metal patterns 1-4, para. [0030]);
	a first semiconductor element (11) and a second semiconductor element (16), each of which
	has a top surface and a bottom surface that are opposite to each other,
	has a top electrode (e.g. gate terminal 11G, para. [0026],also see para. [0024]) disposed on the top surface thereof and a bottom electrode (e.g. drain electrode, para. [0022]) disposed on the bottom surface thereof, and
	is disposed on the main wiring layer (1/2) to which the bottom electrode is conductively connected;
	(see plan-view in fig. 1) a metal plate (8) having an end portion that is located on the top surface of the first semiconductor element (11), the end portion having a top surface and a bottom surface that are opposite to each other, the bottom surface thereof being conductively connected to the top electrode of the first semiconductor element (e.g. metal plate is coupled to 11G at para. [0024]); and
	a control board (9/3a/4a) mounted on the top surface of the end portion, wherein
	the control board includes
	an insulating plate (9) disposed on the top surface of the end portion, and 
	a control wiring layer (3a, 4a) for controlling turning on and off of the first (11) and second (16) semiconductor elements, and being disposed on the top surface of the insulating plate.  See Masuda at para. [0001] – [0067], figs. 1-7. 

Regarding claim 17:
Masuda teaches a MOSFET and IGBT at Abstract and para. [0060].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
15 December 2022